Citation Nr: 0113424	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from October 1985 
to February 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  


FINDING OF FACT

The appellant's psychiatric disorder is shown to have been 
initially manifested during his period of active military 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.304(b) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has an acquired psychiatric 
disorder that had its origin during his period of active 
military service.  He asserts that he was a normal child 
growing up and did not experience psychiatric problems until 
after entering military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The appellant's service medical records show that at his 
October 1985 enlistment examination psychiatric evaluation 
was normal and that he indicated no history of nervousness.  
Service medical examinations in April 1986, March 1988, and 
July 1988 did not reveal any psychiatric disorder or history 
thereof.  The initial clinical record of any psychiatric 
problems was in March 1989 when the appellant complained of 
depression from flying too much and was grounded.  He was 
seen subsequently in 1989 on several occasions for 
psychiatric problems.  In August 1989, mental status 
evaluation following his hospitalization for stomach problems 
determined that he had major depression with psychotic 
features.  At the time, he indicated he had been experiencing 
multiple stresses that included his fiancée's miscarriage and 
his dislike for his Company.  The medical report stated that 
he had been in the service for four years and had done 
exceedingly well in some service schools.  Stable major 
depression was reported later in August 1989, and resolving 
major depression was reported in September 1989.  

A September 1989 report by a Medical Board noted that the 
appellant presented with a history of tumultuous family 
upbringing and poor coping with stress in service.  The 
report also stated that there was no history of psychiatric 
treatment and that the appellant had experienced significant 
episodes of depression prior to his enlistment into the 
military.  The diagnosis was recurrent, major depression that 
had existed prior to enlistment, and which was aggravated by 
service.  

A Physical Evaluation Board (PEB) evaluated the appellant in 
November 1989.  He testified at that time that he had 
experienced normal depression in the past, such as after 
losing a football game.  The panel decided that the appellant 
had experienced depression problems in the past and continued 
to do so, that the problems had preexisted service, and that 
they were unfitting for military service.  The panel stated 
that it did not agree with the August 1989 Medical Board's 
finding that the appellant's psychiatric problems had been 
service aggravated; rather, the panel found that the 
appellant was unfit for further military service due to 
recurrent major depression that was considered as having 
existed prior to enlistment and not having been aggravated by 
service.  

A July 1998 statement from J. Glyer, M.D., indicated that he 
had treated the appellant, as his family physician, between 
1977 and 1984, and had found him to be emotionally normal and 
well balanced, with no evidence of any sign of a thought 
disorder or emotional instability.  

Medical evidence since service shows a diagnosis of 
schizoaffective disorder in VA outpatient records dated in 
1996-97 and during VA hospitalizations in May-June 1999, 
November-December 1999, and March 2000.  A January 2000 VA 
medical record listed a diagnosis of posttraumatic stress 
disorder, bipolar with psychotic features, and major 
depression.  

As the medical evidence demonstrates that the appellant 
currently has a psychiatric disorder, the Board must 
determine whether the disorder had its origin in service, or 
whether it preexisted service and was aggravated by service.  
While both the Medical Board and the PEB in service 
determined that the appellant's psychiatric problems 
preexisted service, the PEB considered the finding of the 
Medical Board as to service aggravation of the psychiatric 
condition to be erroneous, and concluded that the condition 
had not been aggravated by service.  

However, the Board finds that it need not address the issue 
of the differing opinions by the Medical Board and the PEB as 
to service aggravation or no aggravation of a preexisting 
psychiatric disorder.  The appellant had no psychiatric 
symptoms at his enlistment examination or on examinations in 
1986 and 1988, and did not manifest any psychiatric symptoms 
until three and a half years after entering military service.  
While the Medical Board and PEB considered the psychiatric 
condition to have preexisted service based on a report in 
September 1989 that the appellant had experienced significant 
episodes of depression prior to service, the Board points out 
that statements in service indicating that a condition may 
have preexisted service must be supported by other evidence 
in order to establish that such condition did, in fact, 
preexist service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a "bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness." Miller v. West, 11 Vet. App. 345, 
348 (1998).  In this case, however, the preponderance of the 
evidence shows that the appellant was psychiatrically normal 
at enlistment and for several years before demonstrating 
psychiatric symptoms, and his family physician reports no 
evidence of psychiatric problems for the seven years that he 
treated the appellant prior to service.  

The presumption of soundness provides that a veteran is 
presumed to be in sound condition upon entry into service 
except for any defects noted at the time of examination for 
entry into service.  38 U.S.C. § 1111.  This presumption may 
only be overcome by clear and unmistakable evidence.  38 
C.F.R. 3.304(b).  VA bears the burden of proof to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

After careful and longitudinal review of the evidence, the 
Board concludes that clear and unmistakable evidence has not 
been presented to rebut the presumption of soundness that 
attaches to a veteran at entrance on to active military 
service in the absence of clinical findings at the enlistment 
or entrance examination.  Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  Consequently, the Board finds that his 
current psychiatric disorder had its inception in service.  
Therefore, service connection is warranted for an acquired 
psychiatric disorder.  


ORDER

Service connection is granted for an acquired psychiatric 
disorder.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

